Citation Nr: 1714584	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent since September 1, 2010 for left knee patellofemoral syndrome.

2.  Entitlement to an increased disability rating for a right shoulder strain, rated as 20 percent disabling prior to October 13, 2016, and as 30 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active service from March 1991 to June 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2015, the Board denied the Veteran's claim for an increased rating for left knee patellofemoral syndrome and remanded entitlement to an increased rating for a right shoulder strain.

The Veteran appealed the Board's February 2015 denial of a higher rating for left knee patellofemoral syndrome to the United States Court of Appeals for Veterans Claims (Court).  By Order dated February 2016, the Court vacated the Board's denial of a higher rating as of September 1, 2010 and remanded the matter to the Board for compliance with the instructions included in the February 2016 Joint Motion for Partial Remand (JMPR) by the parties.

In April 2016, the Board remanded the claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

First, the Board observes that the VA examinations obtained on remand in June 2016 and October 2016 do not include an adequate explanation as to why, on flare-up, additional limitation of range of motion could not be quantified in degrees.  Specifically, the JMPR noted that prior examiners opinions were inadequate because they did not explain why they could not estimate the Veteran's loss of motion during flare-ups based on his descriptions of what he experiences during flare-ups.  The June 2016 and October 2016 examinations still do not provide an explanation addressing whether they could make an estimate based on his statements.  

Moreover, in the months since the most recent Remand was issued, the Court decided the case of Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court held that that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint."  As the 2016 VA examinations do not specifically address these criteria, further examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file updated VA treatment records since August 2016.

2.  The Veteran should be scheduled for a VA examination(s) to address the current nature and severity of his a) left knee disability and b) right shoulder disability. 

The examination(s) must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, with testing of the undamaged joint, if possible.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
With respect to additional loss of range of motion on flare-ups or due to pain, the examiner must estimate the loss in degrees, or explain why such estimation cannot be accomplished.  If such estimation cannot be accomplished, the examiner must specifically indicate why it cannot be accomplished based on the Veteran's competent lay statements regarding his limitations during flare-ups or due to pain.

The examiner should also review prior right shoulder and left knee VA examinations and opine as to whether the above requested findings regarding pain on passive and active range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations, and if not, how they would have differed.  

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then address any other outstanding issues or development necessary in light of the development ordered above.  If any benefit sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




